Citation Nr: 1314781	
Decision Date: 05/03/13    Archive Date: 05/15/13

DOCKET NO.  08-11 785	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Evaluation for bilateral hearing loss disability, currently rated as non-compensable.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel







INTRODUCTION

The Veteran served on active duty from August 1956 to January 1959, February 1959 to March 1962, and from June 1962 to June 1978.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in January 2007 by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  In that decision the RO granted service connection for bilateral hearing loss and assigned an initial noncompensable disability rating, effective April 14, 2004.

The Veteran was scheduled for a Travel Board hearing at the RO in November 2011; however he failed to report for that hearing.  As he has not provided cause for his failure to appear or requested another hearing, the Veteran's hearing request is deemed withdrawn.  See 38 C.F.R. § 20.702 (d).

In April 2012, the Board remanded the Veteran's claim on appeal for additional development.  For the reasons stated below, the RO/AMC complied with the Board's remand instructions.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  On VA audiological testing in April 2009, the Veteran's hearing acuity was Level II in each ear.

2.  On VA audiological testing in May 2012, the Veteran's hearing acuity was Level II in the right ear and level IV in the left ear. 

3.  Audiology testing which complied with 38 C.F.R. § 4.85(a) was used in evaluating the Veteran's bilateral hearing loss disability.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.85, 4.86, 4.87, Diagnostic Code 6100 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2012).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1).

This appeal arises from a notice of disagreement with the initial assignment of a disability rating following a grant of service connection.  As the January 2007 rating decision on appeal granted the Veteran's claim of entitlement to service connection for bilateral hearing loss, the claim is now substantiated.  As such, his filing of a notice of disagreement as to these determinations does not trigger additional notice obligations under 38 U.S.C.A. § 5103(a).  Under these circumstances, VA fulfilled its obligation to advise and assist the Veteran throughout the remainder of the administrative appeals process, and similarly accorded the Veteran a fair opportunity to prosecute the appeal. See Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  In cases like this one, where service connection has been granted and an initial disability rating and effective date have been assigned, the typical service-connection claim has been substantiated, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled. See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 491 (2006); 38 C.F.R. § 3.159(b)(3)(i) (no duty to provide VCAA notice arises upon receipt of a notice of disagreement).  Thus, no further notice is required and the Board finds no evidence of prejudicial error in proceeding with final appellate consideration of the Veteran's claim at this time. See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

With regard to the duty to assist, the claims file contains service treatment records, reports of post-service treatment, and reports of VA examinations. See 38 U.S.C.A. § 5103A(a)-(d).

The RO/AMC requested the Veteran provided authorizations for release of information from any treatment providers from whom he received care for his bilateral hearing loss disability since 2004 in compliance with the Board's April 2012 remand instructions. Stegall v. West, 11 Vet. App. 268, 271 (1998).  The RO/AMC also requested clarification from the private audiologist who conducted a December 2006 evaluation.  In May 2012, the Veteran was afforded a VA audiological examination in compliance with the Board's remand instructions.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate. Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The May 2012 VA audiological examination was adequate for rating purposes because it employed the Maryland CNC speech discrimination test and otherwise contained data allowing the Board to determine whether the Veteran's rating was appropriate pursuant to the applicable regulatory criteria.

Based on the foregoing, the Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to his claim. Essentially, all available evidence that could substantiate the claim has been obtained.  There is no indication in the claims file that there are additional available relevant records that have not yet been obtained.

Analysis

Disability evaluations are based upon the average impairment of earning capacity as determined by a schedule for rating disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4. Separate rating codes identify the various disabilities. 38 C.F.R. Part 4.

The determination of whether an increased evaluation is warranted is based on review of the entire evidence of record and the application of all pertinent regulations. See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the evidence is assembled, the Secretary is responsible for determining whether the preponderance of the evidence is against the claim. See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  If so, the claim is denied; if the evidence is in support of the claim or is in equal balance, the claim is allowed. Id. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

In evaluating the severity of a particular disability it is essential to consider its history. 38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  A claim such as this one, placed in appellate status by disagreement with the initial rating award and not yet ultimately resolved, is an original claim as opposed to a new claim for increase. Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, separate ratings may be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings. Id.

Evaluations of hearing loss range from noncompensable to 100 percent, based upon organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests, together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 cycles per second. 38 C.F.R. § 4.85.

To evaluate the degree of disability for service-connected hearing loss, the rating schedule establishes eleven (11) auditory acuity levels, designated from level I, for essentially normal acuity, through level XI, for profound deafness. 38 C.F.R. § 4.85, Diagnostic Code 6100.  The assignment of disability ratings for hearing impairment is derived by a mechanical application of the Rating Schedule to the numeric designations assigned after audiometric evaluations are rendered. See Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Examinations are conducted using the controlled speech discrimination tests (Maryland CNC), together with the results of the puretone audiometry test.  The horizontal lines in table VI, referenced in 38 C.F.R. § 4.85, represent nine categories of percent of discrimination based upon the controlled speech discrimination test.  The vertical columns in table VI represent nine categories of decibel loss based upon the puretone audiometry test.  The numeric designation of impaired efficiency (I through XI) will be determined for each ear by intersecting the horizontal row appropriate for the percentage of discrimination and the vertical column appropriate to puretone decibel loss; thus, for example, with a percent of discrimination of 70 and average puretone decibel loss of 64, the numeric designation is V for one ear.  The same procedure will be followed for the other ear. The numeric designations are then applied to table VII, also referenced in 38 C.F.R. § 4.85, to determine the veteran's disability rating.

When the pure tone thresholds at the four specified frequencies (1000, 2000, 3000, and 4000 hertz) are 55 decibels or more, or when the pure tone thresholds are 30 decibels or less at 1000 Hertz and 70 decibels or more at 2000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  In the latter instance, that numeral will then be elevated to the next highest Roman numeral. 38 C.F.R. § 4.86(a) and (b) (exceptional patterns of hearing impairment).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Initially the Board notes that the claims file contains a December 2006 private evaluation that is based on audiological testing conducted by Dr. T.A. of American River Hearing.  In response to the Board's April 2012 remand, Dr. T.A. provided numerical values for the pure tone thresholds and clarification that W-22 word lists were used for speech recognition testing. See Savage v. Shinseki, 24 Vet. App. 259 (2011).  These testing results remain inadequate for VA rating purposes because the audiologist did not use the Maryland CNC test as required by VA regulation. 38 C.F.R. § 3.85(a).  As a result, the Board will not consider Dr. T.A.'s audiometric results in its analysis.

On the authorized audiological evaluation in November 2004, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

5
50
45
50
LEFT

15
55
50
55

The average decibel loss was 38 in the right ear and 44 in the left ear.  Maryland CNC speech recognition scores were 94 percent in each ear.

Using Table VI, the Veteran's November 2004 examination results revealed level I hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the authorized audiological evaluation in April 2009, pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

20
30
50
45
LEFT

20
45
45
50

The average decibel loss was 36.25 in the right ear and 40 in the left ear.  Maryland CNC speech recognition scores were 84 in each ear.

Using Table VI, the Veteran's April 2009 examination results revealed level II hearing in each ear.  Combining these levels according to Table VII results in a noncompensable rating.

On the authorized audiological evaluation in May 2012 pure tone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

10
50
55
55
LEFT

20
55
50
55

The average decibel loss was 42.5 in the right ear and 45 in the left ear.  Maryland CNC speech recognition scores were 84 in the right ear and 72 in the left ear.

Using Table VI, the Veteran's May 2012 examination results revealed level II hearing in the right ear and level IV hearing in the left ear.  Combining these levels according to Table VII results in a noncompensable rating.

In certain circumstances, exceptional patterns of hearing impairment may be rated based on puretone decibel loss only, as set forth in Table VIa. See 38 C.F.R. §§ 4.85(c), 4.86.  The Veteran's hearing loss does not meet these criteria, but, in any event, rating the Veteran's hearing based on puretone decibel loss would still only result in a noncompensable rating.  

There are no audiological examination results that meet or approximate the criteria for a schedular rating in excess of a noncompensable rating for any period from April 2004 (the effective date of service connection) forward.  Thus, "staged" ratings for separate periods of time based on the facts found is not warranted. See Fenderson v. West, 12 Vet. App. 119 (1999).

In the May 2012 examination, the Veteran reported difficulty hearing unless people are "face to face."  In this case, the Veteran is competent to report symptoms of his hearing disability because this requires only personal knowledge as it comes to him through his senses. See Layno v. Brown, 6 Vet. App. 465, 470.  However, he is not competent to identify a specific level of disability according to the appropriate diagnostic codes and mandated testing.  Evidence concerning the nature and extent of his hearing loss has been provided by the medical personnel who have examined him during the current appeal and who have provided pertinent evidence in conjunction with the evaluations.  The clinical findings (as provided in the VA examination reports) directly address the criteria under which this disability is evaluated.  The evidence before the Board complies with Vazquez-Flores v. Shinseki, 580 F.3d 1270 (2009) and is adequate for rating purposes. 

The Board has considered whether this case should be referred to the Director, Compensation and Pension Service, for extraschedular consideration for rating of the Veteran's service-connected bilateral hearing loss.  The governing norm in such exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards. 38 C.F.R. § 3.321(b).  The Board can find no evidence of exceptional or unusual factors in this case.  There is nothing to show that the Veteran's bilateral hearing loss has created marked interference with employment, nor has he been hospitalized for his hearing loss.  Accordingly, the Board finds that this case does not warrant referral for extraschedular consideration. 38 C.F.R. § 3.321(b).

ORDER

An evaluation in excess of 0 percent for bilateral hearing loss disability is denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


